Title: To James Madison from John Adams, 25 April 1813
From: Adams, John
To: Madison, James


My dear Sir
Quincy April 25 1813
Yesterday Morning expecting a Letter from Dr Rush I Sent early to the Post Office: but my Messenger brought me a Letter from Dr Waterhouse, which I inclose; having no words of my own to express my Feelings. The Shock was Sudden and unexpected. I had a Letter from Rush dated the 10th.; apparently written in full health and fine Spirits. An unchangeable Friend Ship of thirty Eight Years had grappled this Friend of his Country his Species and his God, to my heart with Hooks of Steel. Waterhouses Letter affected me little less than the News in it. Two Such Friends appearing before me, unexpectedly in Such a Light at the Same Moment; I can do no more than inclose the Letter requesting the Favour to have it returned to me. I Should weep over the Evils of Party Spirit, which has injured Such Men as Rush and Waterhouse; if the Same Spirit had not desolated Moscow and its Enemies, and produced Millions of Freaks before High Heaven in allmost all Ages.
The Spirit here, you will See by our Papers, and Posterity will See by the Records of Washington benevolent Societies, is well calculated to produce Effects which will Shew that We are not The Chosen People; that We must go the Way of all the Earth. I am, Sir with much Esteem your Friend and Servant
John Adams
